DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
1.	The disclosure is objected to because of the following informality:  Page 2 of the specification should be updated to include the number of the U.S. Patent granted from U.S. Patent Application Serial No. 16/273,110.  
Appropriate correction is required.

Claim Objections
2.	Claim 10 is objected to because of the following informality:  The phrase “to a spoke hole of a rim” should be replaced with a phrase, such as -- to a spoke hole of said rim -- because “a rim” was previously set forth in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

5.	Claims 1-6, 10 and 11 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Huang (US 2011/0215636 A1).
	Regarding claims 1-5, Huang discloses a wheel comprising: a hub 20; a rim 10; and a plurality of flexible spoke assemblies 30 attached between said hub and said rim (Fig. 4), wherein each of said plurality of flexible spoke assemblies is capable of bending without decrease in strength (evident from the spoke construction described in at least paragraph [0026] and shown in Fig. 4), wherein each of said plurality of flexible spoke assemblies comprises a flexible shaft 31 having a first end 312 and a second end 313 and capable of bending at an angle without decrease in strength (evident from the spoke construction described in at least paragraph [0026] and shown in Fig. 4), wherein said flexible shaft further comprises a plurality of non-rigid fiber material 311 (paragraph [0026]), wherein each of said plurality of flexible spoke assemblies further comprises: an anchor 32 secured to said first end of said flexible shaft (Fig. 4); a tube 33 secured to said second end of said flexible shaft (Fig. 4); and a nipple 34 configured to secure to said tube (Fig. 4), and wherein said anchor is configured to secure to said hub and said nipple is configured to secure said tube to said rim (Fig. 4).
	Regarding claim 6, Huang discloses a wheel comprising: a hub 20; a rim 10; and a plurality of flexible spoke assemblies 30 attached between said hub and said rim (Fig. 4), each of said plurality of flexible spoke assemblies comprises a flexible shaft 31 having a first end 312, a second end 313, a central axis (implicit) extending between said first end and second end, and is capable of off-axis tensioning with respect to said central axis without decrease in strength (evident from the spoke construction described in at least paragraph [0026] and shown in Fig. 4).  
	Regarding claims 10 and 11, Huang discloses a wheel comprising: a hub 20; a rim 10; and a plurality of flexible spoke assemblies 30 attached between said hub and said rim (Fig. 4), each of said plurality of flexible spoke assemblies comprises a flexible shaft 31 having a central axis (implicit) between a first end 312 and a second end 313 and capable of off-axis tensioning with respect to said central axis without decrease in strength (evident from the spoke construction described in at least paragraph [0026] and shown in Fig. 4); an anchor 32 secured to said first end of said flexible shaft and is configured to secure to said hub (Fig. 4); a tube 33 secured to said second end of said flexible shaft (Fig. 4); and a nipple 34 configured to secure said tube to a spoke hole 11 of a rim (Fig. 4), and wherein said flexible shaft comprises a plurality of non-rigid fiber material bundles (each bundle is considered to comprise 2 or 3 filaments 311) with each non-rigid fiber material bundle comprising a plurality of fiber filaments 311.  



6.	Claims 1-4 and 6-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Campbell (US 6,036,281).
	Regarding claims 1-4, Campbell discloses a wheel 1 comprising: a hub 4; a rim 2; and a plurality of flexible spoke assemblies at 3 attached between said hub and said rim (Fig. 1), wherein each of said plurality of flexible spoke assemblies is capable of bending without decrease in strength (evident from at least the spoke construction described in lines 23-42 of col. 4 and shown in Fig. 2), wherein each of said plurality of flexible spoke assemblies comprises a flexible shaft 7 having a first end (portion 16, 18 of spoke received in anchor 11 as shown in Fig. 2) and a second end (portion 16, 18 of spoke received in tube 10 as shown in Fig. 2) and capable of bending at an angle without decrease in strength (evident from at least the spoke construction described in lines 23-42 of col. 4 and shown in Fig. 2), wherein said flexible shaft further comprises a plurality of non-rigid fiber material 8 (lines 30-36 of col. 3 and lines 12-41 of col. 4), and wherein each of said plurality of flexible spoke assemblies further comprises: an anchor 11 secured to said first end of said flexible shaft (Fig. 2); a tube 10 secured to said second end of said flexible shaft (Fig. 2); and a nipple 6 configured to secure to said tube (Fig. 2).  
	Regarding claims 6-8, Campbell discloses a wheel 1 comprising: a hub 4; a rim 2; and a plurality of flexible spoke assemblies at 3 attached between said hub and said rim (Fig. 1), each of said plurality of flexible spoke assemblies comprises a flexible shaft 7 having a first end (portion 16, 18 of spoke received in anchor 11 as shown in Fig. 2), a second end (portion 16, 18 of spoke received in tube 10 as shown in Fig. 2), a central axis (implicit) extending between said first end and second end (Fig. 2), and is capable of off-axis tensioning with respect to said central axis without decrease in strength (evident from at least the spoke construction described in lines 23-42 of col. 4 and shown in Fig. 2), and wherein said flexible shaft further comprises a plurality of non-rigid fiber material 8 covered in a jacket 9 (lines 30-36 of col. 3 and lines 12-41 of col. 4), and wherein each of said plurality of flexible spoke assemblies further comprises: an anchor 11 secured to said first end of said flexible shaft (Fig. 2); a tube 10 secured to said second end of said flexible shaft (Fig. 2); and a nipple 6 configured to secure to said tube (Fig. 2).  

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang in view of Campbell.
	Although Huang further discloses said flexible shaft comprises a plurality of non-rigid fiber material 311, wherein each of said plurality of flexible spoke assemblies further comprises: an anchor 32 secured to said first end of said flexible shaft (Fig. 4); a tube 33 secured to said second end of said flexible shaft (Fig. 4); and a nipple 34 configured to secure to said tube (Fig. 4), and wherein said anchor is configured to secure to said hub and said nipple is configured to secure said tube to said rim (Fig. 4), Huang fails to disclose the plurality of non-rigid fiber material being covered in a jacket.
	Campbell, however, teaches a flexible shaft 7 of a spoke comprising a plurality of non-rigid fiber material 8 covered in a jacket 9 (lines 30-36 of col. 3 and lines 12-41 of col. 4).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the wheel of Huang by covering the non-rigid fiber material of its flexible shaft with a jacket, such as taught by Campbell, to provide predictable results for protecting the spokes, holding the fibers in a tight bundle, maintaining the fibers in alignment while also allowing an aerodynamic packaging of the fibers to reduce wind resistance.

Double Patenting
9.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

10.	Claims 1-11 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of copending Application No. 16/999,432. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-10 of U.S. Patent No. 10,723,171 in view of Huang.
	Claims 5-10 of U.S. Patent No. 10,723,171 discloses all of the limitations found in claims 1-11 of the instant application with the exception of a wheel comprising a rim and hub, and a plurality of the spoke assemblies connected between the rim and the hub.  Huang, however, discloses a wheel comprising: a rim 10; a hub 20; a plurality of spoke assemblies 30 connected between said rim and said hub.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified claims 5-10 of U.S. Patent No. 10,723,171 so that a plurality of the spokes can be used to connect between a rim and a hub of a wheel as a well-known and widespread intended use of spokes that would provide for a predictably lightweight, strong, and durable wheel.

13.	Claims 1, 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,780,733 in view of Huang.
	Claim 8 of U.S. Patent No. 10,780,733 discloses all of the limitations found in claims 1, 6 and 10 of the instant application with the exception of a wheel comprising a rim and hub, and a plurality of the spoke assemblies connected between the rim and the hub.  Huang, however, discloses a wheel comprising: a rim 10; a hub 20; a plurality of spoke assemblies 30 connected between said rim and said hub.  From this teaching, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified claim 8 of U.S. Patent No. 10,780,733 so that a plurality of the spokes can be used to connect between a rim and a hub of a wheel as a well-known and widespread intended use of spokes that would provide for a predictably lightweight, strong, and durable wheel.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617